Citation Nr: 0726427	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  06-11 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
anxiety disorder, not otherwise specified, with features of 
Post Traumatic Stress Disorder (PTSD) and Generalized Anxiety 
Disorder (GAD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1951 to March 
1953.

This case comes to the Board of Veterans' Appeals (Board) 
from a November 2005 decision by the RO in Providence, Rhode 
Island, which granted service connection for an anxiety 
disorder and assigned an initial 10 percent disability rating 
retroactively effective from June 13, 2005.  The veteran 
appealed for a higher initial rating.  See Fenderson v. West, 
12 Vet. App. 119 (1999) (when a veteran appeals his initial 
rating, VA must consider whether he is entitled to a 
"staged" rating to compensate him for times since the 
effective date of his award when his disability may have been 
more severe than at others).

In August 2007, the Board granted the veteran's motion to 
advance his case on the docket because of his age.  See 38 
U.S.C.A. § 7107 (West 2002 & Supp. 2006); 38 C.F.R. § 20.900 
(2006).  

Upon review of the claims file, the Board finds that further 
development of the evidence is needed before the Board 
can decide this appeal.  The appeal, therefore, is REMANDED 
to the Agency of Original Jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required.


REMAND

The veteran's most recent VA examination was performed in 
October 2005.  The examiner's report noted that the veteran 
had initiated a comprehensive PTSD assessment with a 
psychology intern and the psychologist in charge of the 
veteran's PTSD therapy group at the VA Medical Center in 
Providence, Rhode Island.  However, according to the VA 
examiner, that assessment was not completed when the veteran 
was examined in October 2005.  After careful review of the 
record, the Board has been unable to locate that assessment 
in the veteran's claims file.

VA has a duty to assist the veteran in substantiating his 
claim for a higher initial disability rating.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  
Specifically, 38 U.S.C.A. § 5103A(c)(2) requires that in 
claims for disability compensation, relevant VA medical 
records must be obtained.  In Bell v. Derwinski, 2 Vet. App. 
611 (1992), the United States Court of Appeals for Veterans 
Claims (Court) held that VA has constructive notice of VA 
generated documents that could reasonably be expected to be 
part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  The Board commits remandable error if it 
does not obtain these records.  Therefore, VA must attempt to 
determine whether the comprehensive assessment referred to 
above was completed and, if so, to obtain a copy of that 
assessment and use it to evaluate the severity of the 
veteran's disability.  See 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should determine whether 
there are any outstanding VA or private 
treatment records that pertain to the 
veteran's disability.  Specifically, the 
AOJ should determine whether the PTSD 
assessment undertaken at the VA Medical 
Center in Providence, Rhode Island, was 
completed.  The AOJ then should obtain 
copies of any relevant records and 
associate them with the claims file.  If 
no records are found, the AOJ should 
indicate this fact.

2.  After the actions detailed above 
have been completed, the AOJ should take 
whatever further evidentiary development 
is necessary to fully and fairly 
adjudicate the veteran's claim, 
including affording the veteran an 
opportunity for a psychiatric 
examination.

3.  Once the evidentiary development is 
completed, the AOJ must readjudicate the 
claim for an increased rating in light 
of any additional evidence obtained.  If 
this claim is not granted to the 
veteran's satisfaction, the AOJ should 
send the veteran and his representative 
a supplemental statement of the case and 
give them an opportunity to respond to 
it before returning the claim for 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).



